NONPRECEDENTIAL DISPOSITION 
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                    Submitted July 30, 2018* 
                                      Decided July 30, 2018 
                                                  
                                             Before 
                                                  
                            DIANE P. WOOD, Chief Judge 
                     
                            ILANA DIAMOND ROVNER, Circuit Judge 
                     
                            DIANE S. SYKES, Circuit Judge 
                     
 
No. 18‐1265 
 
In re:                                              Appeal from the United States District 
DOUG BERNACCHI,                                     Court for the Southern District of Indiana, 
          Respondent‐Appellant.                     Indianapolis Division. 
                                                     
                                                    No. 1:17‐mc‐00077‐JMS‐TAB 
                                                     
                                                    Jane E. Magnus‐Stinson, 
                                                    Chief Judge. 
                                                 

                                        O R D E R 

       Doug Bernacchi appeals a district judge’s order suspending his right to practice 
law in the Southern District of Indiana based on his suspension by the Indiana Supreme 
Court. He argues that the state disciplinary proceeding was unfair and that the district 
court violated his due‐process rights by relying on the findings that came of it. Because 


                                                 
            * We have agreed to decide the case without oral argument because the appeal is 

frivolous. FED. R. APP. P. 34(a)(2)(A). 
No. 18‐1265                                                                              Page 2 
 
Bernacchi has not pointed to any serious flaws in the Indiana Supreme Court’s 
disciplinary decision, we affirm the suspension order. 
         
        Disciplinary authorities investigated Bernacchi after he purportedly represented 
both a client and her son in a child‐support dispute in which they were adverse parties 
(the client sought support for caring for her grandson, her son’s child). Bernacchi 
eventually admitted this, as well as other allegations about the same representation, 
including that he failed to provide competent representation, charged an unreasonable 
fee, shared legal fees with a non‐lawyer legal assistant, and tried to obstruct the 
disciplinary investigation. He admitted these violations in his deposition while trying to 
negotiate a lesser penalty, and he repeated them in the parties’ joint motion for the 
Indiana Supreme Court to hold a hearing on the appropriate sanction. After that 
hearing, at which Bernacchi was represented by counsel, the court suspended him for at 
least one year without automatic reinstatement, beginning in October 2017.   
         
        The Southern District of Indiana then ordered him to show cause why it should 
not impose reciprocal discipline. Bernacchi responded that the state adjudication was 
unfair because the state court relied on perjured testimony: the former client (the 
mother) testified that she lost her home because she was unable to secure child support. 
Bernacchi asserted that the foreclosure happened before his representation.   
         
        The district judge denied Bernacchi’s motion to set an evidentiary hearing and 
imposed reciprocal discipline based on the record and his brief. The judge reasoned 
that, even disregarding the testimony in question, “there was more than sufficient 
undisputed misconduct to warrant the discipline imposed.” She also noted that 
Bernacchi failed even to acknowledge the relevant section of the Local Rules of 
Disciplinary Enforcement, which generally requires that the court impose reciprocal 
discipline unless there are serious deficiencies in the state proceedings. See S.D. IND. R. 
DISC. ENF. II.D. Finally, the judge concluded that the record contradicted Bernacchi’s 
contention that he was not permitted to call witnesses or submit evidence in his 
defense. Bernacchi unsuccessfully moved for reconsideration and now appeals.   
         
        Bernacchi makes the same core argument—that his suspension was based on 
perjured testimony—and asserts that the district court should have granted his motion 
for a hearing. We assign a state disciplinary proceeding “great weight” unless it was 
tainted by serious flaws. In re Reinstatement of Leaf, 41 F.3d 281, 284 (7th Cir. 1994) 
(internal citation omitted). Bernacchi says that his sanctions hearing was seriously 
flawed because of the perjury, and he even argues that this alleged lie “negates” all of 
No. 18‐1265                                                                             Page 3 
 
his former client’s complaints against him. (This proposition, like the rest of his brief, is 
not supported by any authority. See FED. R. APP. P. 28(a)(8).) But although Bernacchi 
disputes whether his client’s foreclosure was a consequence of his actions, he does not 
explain how the alleged perjury prejudiced him given that he admitted the allegations 
about his own misconduct. Bernacchi also contends that he was deprived of due process 
because he was not allowed to introduce witnesses or evidence at his hearing, but the 
testimony that Bernacchi wanted to present was from a witness that, as the state court 
noted, Bernacchi himself removed from the witness list. Bernacchi has not shown 
serious error in his state disciplinary process. See In re Ruffalo, 391 U.S. 544, 550 (1968); 
In re Wick, 628 F.3d 379, 381 (7th Cir. 2010). 
         
        As for Bernacchi’s argument that the district judge erred in not holding an 
evidentiary hearing before imposing reciprocal discipline, he provides no explanation 
why a hearing was necessary, and he was not entitled to one under the relevant rule, 
S.D. IND. R. DISC. ENF. II.D. See also In re Caranchini, 160 F.3d 420, 424 (8th Cir. 1998) 
(finding attorney not entitled to district‐court hearing because facts were proved in 
earlier litigation). Bernacchi never had a fact‐finding hearing in state court because he 
admitted the allegations, but he could have opted to defend himself instead. The rule 
makes clear that a district court can impose reciprocal discipline on a closed record 
absent good reason to consider new evidence. See In re Palmisano, 70 F.3d 483, 486 
(7th Cir. 1995). The record before the district judge already contained the foreclosure 
documents that Bernacchi considers completely vindicating; the judge, however, was 
not moved by the allegation of perjury given all of the other conduct that was 
undisputed. Bernacchi similarly fails to persuade us that the district court improperly 
exercised the default action of imposing reciprocal discipline. See id. 
         
                                                                                   AFFIRMED